___________

                                    No. 96-1276
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Missouri.
Conrad Jules Braun,                      *
                                         *        [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                      Submitted:    October 2, 1996

                           Filed:   October 4, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.

                                    ___________

PER CURIAM.

     Conrad J. Braun appeals the district court's1 order denying his
motion for return of property, denying his motion for             production of
documents, and granting the government's application for writ of execution.
We affirm.


     In April 1994, Braun pleaded guilty to several counts of mail fraud,
wire fraud, and interstate transportation of stolen monies. He committed
these offenses while operating the Gold Standard Corporation (GSC), of
which he was sole owner, president, and manager.           In a written plea
agreement, Braun agreed that the sentencing court could order restitution
in the full amount of loss and could order disposition of GSC's assets,
with pro rata distribution of the proceeds to victim investors, and he
agreed to




     1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.
assist in the disposition of the assets.               As part of the sentence later
imposed, the district court ordered restitution of $1,966,694.19.                    On
direct appeal, we affirmed.       United States v. Braun, 60 F.3d 451 (8th Cir.
1995).


        In April 1995, Braun moved under Federal Rule of Criminal Procedure
41(e) for the return of property seized pursuant to the February 1993
search of GSC;      Braun had not challenged the search during his prosecution.
Braun then filed a motion for the production of documents, asking the court
to order the government to provide supporting documentation regarding the
seized property.       In October 1995, the government applied for a writ of
execution, seeking authorization to sell specified GSC assets and to
distribute the proceeds to Braun's victims.            The district court granted the
application and denied Braun's motions.


        A postconviction filing for return of property seized in connection
with a criminal case is treated as a civil equitable action, which the
district court where the claimant was tried has ancillary jurisdiction to
hear.      Thompson v. Covington, 47 F.3d 974, 975 (8th Cir. 1995) (per
curiam).       We conclude the district court did not abuse its discretion in
denying Braun relief.      We agree with the court that, in the plea agreement,
Braun waived any objection to the distribution of GSC's assets.              Cf. United
States    v.    Osborn,   58 F.3d 387,    388-89   (8th   Cir.   1995)   (affirming
restitution order where defendant did not object to it at sentencing, and
plea agreement had provided for restitution).             Consequently, the district
court also did not err in denying the motion for production of documents,
or in granting the application for writ of execution.


        Accordingly, we affirm.




                                             -2-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -3-